Since I disagree with the majority's resolution of appellant's first assignment of error and with their affirmance of the trial court's judgment, I must respectfully dissent.
Appellee brought this action against appellant claiming she was wrongfully discharged from her job. The action was brought pursuant to the relief prescribed in R.C. 4123.90. It is clear that appellee's complaint was filed one hundred eighty-two days after she was discharged from her job. R.C. 4123.90, however, specifically provides that a party seeking relief under this statute must file a complaint in the court of common pleas within one hundred *Page 51 
eighty days immediately following an unlawful discharge. The time limitation within which such an action must be brought is clear and unambiguous.
The majority opinion holds that the time bar provision of this statute did not commence on the date that appellee was discharged but rather commenced on the date that she first learned she was discharged. In so doing, the majority seeks to apply a judicially created discovery rule. I cannot agree with this conclusion.
Three appellate courts of this state have declined to apply a discovery rule when construing the time bar limitations contained in R.C. 4123.90. Griffith v. Allen Trailer Sales (Oct. 18, 1984), Lorain App. No. 3630, unreported, 1984 WL 3986;Guy v. Lykins (Nov. 27, 1985), Belmont App. No. B-22, unreported, 1985 WL 3965; Jackson v. Central Ohio TransitAuthority (Oct. 9, 1986), Franklin App. No. 86AP-459, unreported, 1986 WL 11298. I find the reasoning in these cases to be persuasive.
Accordingly, I would sustain appellant's first assignment of error and find that the trial court should have granted appellant's motion for summary judgment because the limitation period recited in R.C. 4123.90 had already expired when appellee filed her complaint. Therefore, I would reverse the judgment of the trial court and enter judgment for appellant.